 
CLINICAL TRIAL AGREEMENT
 
This agreement (hereinafter: “Agreement”) is entered into as of February 17,
2010 (hereinafter: the “Effective Date”) by and between Hadasit Medical Research
Services and Development Ltd., a company duly incorporated under the laws of
Israel I.D. No. 51-115685-3, from Jerusalem Bio-Park, Hadassah Ein-Kerem Medical
Center, P.O.Box 12000, Jerusalem 91120, (hereinafter: “Hadasit” or the
“Institution”) and Prof. Dimitrios Karousis (the “Investigator”) on one hand and
BrainStorm Cell Therapeutics Ltd., a corporation organized under the laws of
Israel I.D. No. 51-360102-1, with its registered office located at 12 Basel
Street, Petah-Tikva 49001, in this matter duly represented by Rami Efrati,
(hereinafter: “Sponsor”), on the other hand.
 
PREAMBLE
1
1.
STUDY, INVESTIGATOR AND SITE
2
2.
COMPLIANCE WITH LAWS, REGULATIONS AND GUIDELINES
3
3.
INFORMED CONSENT
3
4.
RECORDKEEPING, REPORTING AND ACCESS
3
5.
COMPENSATION FOR STUDY
4
6.
CONFIDENTIAL INFORMATION
5
7.
PUBLICATIONS
6
8.
INTELLECTUAL PROPERTY
7
9.
TANGIBLE MATERIALS
8
10.
INDEMNIFICATION, INSURANCE, LIMITED LIABILITIES
8
11.
TERM AND TERMINATION
11
12.
CHANGES TO THE PROTOCOL
12
13,
ASSIGNMENTS
12
14.
APPLICABLE LAW
12
15.
INDEPENDENT CONTRACTORS
12
16.
NOTICES
12
17.
ENTIRE AGREEMENT
13
Schedule A - Protocol
15
Schedule B - GMP Agreement
16
Schedule C - Consideration
17

 
PREAMBLE


WHEREAS Hadasit is a wholly owned subsidiary of Hadassah Medical Organization
(“HMO”) and is authorized to enter this Agreement and to utilize HMO’s
facilities, employees and agents for purpose of this Agreement;
 
WHEREAS Sponsor is a wholly owned subsidiary of Brainstorm Cell Therapeutics
Inc., a Delaware corporation SEC file number 333-61610, with its registered
office located at 110 east 59th Street, New York, NY United States of America
(hereinafter: “Brainstorm Inc.”).
 
WHEREAS the Sponsor is in the process of development of innovative adult stem
cell therapies using its unique cells method for highly debilitating
neurodegenerative disorders such as Amyotrophic Lateral Sclerosis (ALS)
Parkinson’s Disease (PD) and multiple sclerosis (hereinafter: the “Product”) and
has prepared the Protocol in order to conduct clinical trials for further
investigation of the Product.
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS the Sponsor represents that it is the sole owner of and/or has the right
to use any and all intellectual property rights in the Product and the Protocol
(as such term is defined herein), and that the execution and delivery of this
Agreement dose not infringe any third parties’ rights and/or any applicable law;
 
WHEREAS, the SPONSOR is willing to invest certain funds in the Study (as
hereinafter defined) to be carried at HMO’s facilities by the Investigator under
the terms and conditions herein;
 
NOW THEREFORE, the parties agree as follows:
 
1.
STUDY, INVESTIGATOR AND SITE



 
A.
Hadasit shall contribute the Investigator for purpose of carrying out a clinical
trial (the: “Study”) in accordance with the Sponsor Protocol titled “Explorative
clinical trial to evaluate the safety and tolerability of injection of
mesenchymal bone marrow stem cells secreting neurotrophic factors (MSC- NTF), in
patients with amyotrophic lateral sclerosis (ALS)” (the “Protocol”), which has
been drafted jointly by the Sponsor and the Investigator. A copy of the Protocol
is attached herein as Schedule A.

 
The Investigator will be responsible for performing the Study and for the direct
supervision of any individual performing portions of the Study.


 
B.
In the event that the Investigator ceases to be available for purpose of the
Study (including without limitation the event of termination of employment
between HMO and the investigator for any reason whatsoever), Hadasit shall use
its best efforts to procure within 30 days his/her substitution by a suitably
qualified person acceptable to Sponsor. If such substitute is not acceptable to
the Sponsor, Sponsor shall be entitled to terminate this Agreement without
further notice, and this shall be Sponsor’s sole remedy in such circumstances.



 
C.
Notwithstanding anything to the contrary herein, the Sponsor hereby represents
and warrants that it has examined the facilities of the Institution and found
them entirely adequate and suitable for the purpose of performance of the
Protocol and the Study. In addition, nothing contained herein shall be construed
as casting upon the Institution, the Investigator or HMO an undertaking to
purchase any special equipment for purpose of the Study or to improve its
existing equipment.

 
 
D.
The Product used in the Study shall be processed in a class 10,000 laboratory in
Hadassah National Facility operated according to GMP Standards under the
Agreement attached hereto as Schedule B.


 
2

--------------------------------------------------------------------------------

 
 
2.
COMPLIANCE WITH LAWS, REGULATIONS AND GUIDELINES

 
governing the performance of clinical studies and (iii) with all applicable
standards, regulations or guidelines for good clinical practice (“GCP”) and
ethical conduct in connection with clinical studies, including those of the
Institution and HMO.
 
 
B.
Prior to commencement of the Study, the Investigator will seek at the Sponsor’s
expense any consents or approvals that must be obtained from the HMO’s ethics
committee (the “Committee”). The Investigator will comply with all requirements
established by the Committee and agrees to execute such assurances and other
documents as the Committee may reasonably request. The Sponsor shall assist the
Investigator to the extent required in this regard including, without
limitation, signing the relevant forms and amending the Sponsor’s documents
which shall be filed with the Committee. The Investigator will not enroll
patients in the Study until the Protocol has been reviewed and approved by the
Committee. The Sponsor shall be liable to obtain any further approval that may
be required under applicable law. Any delay in the performance by the
Institution and/or the Investigator’s of any of their undertakings hereunder due
to insufficient approvals shall not be deemed to be a breach of this Agreement
by them.

 
3.
INFORMED CONSENT



 
A.
The Investigator will be responsible for obtaining the written informed consent
of each subject participating in the Study (or his or her authorized legal
representative) before his or her participation in the Study. The form that
shall be used in this regard shall be drafted by the Investigator and approved
by the Sponsor, however the Investigator shall be responsible for its content.



 
B.
Without derogating from the generality of the aforementioned, the parties agree
that such informed consent shall be granted only under circumstances that
provide the prospective Study subject (or his or her representative) with
sufficient opportunity to consider whether or not to participate and that
minimize the possibility of coercion or undue influence. The parties further
agree that any such written informed consent shall be obtained in compliance
with all applicable laws, regulations, standards or guidelines.

 
4.
RECORDKEEPING, REPORTING AND ACCESS



 
A.
ACCESS. The Sponsor and/or any regulatory authorities may, to the extent
reasonably necessary or to the extent required by applicable laws, regulations,
standards or guidelines, subject to prior coordination with the Investigator and
at the normal working hours in HMO (i.e. 8:00AM-16:00 PM):

 
 
(1)
examine and inspect the Investigator’s and the Institution’s facilities required
for performance of the Study; and


 
3

--------------------------------------------------------------------------------

 
 
 
(2)
confidentially inspect all data and work product relating to the Study.

 
 
(3)
Notwithstanding anything to the contrary herein, any information and/or data to
be provided to the Sponsor under Sub Sections 1-2 above or under any other
provision hereunder, shall be subject to the provisions of section 6(D) below
and to the rights of the Subject of the Study for medical confidentiality and
privacy under any applicable law or regulation (including, without limitation,
HMO’s internal procedures).



 
B.
The Investigator shall prepare and maintain reasonably complete and accurate
written records, accounts, notes, reports and data of the Study, including case
report forms. The Investigator will retain or will cause the Institution to
retain all such materials and data that the Institution has to retain under any
applicable law for such periods as such law determines. After the termination of
such applicable retention periods, the Institution shall no longer have any duty
whatsoever to retain any such materials and data.



 
C.
REPORTING OF ADVERSE EVENTS

 
The Investigator shall promptly advise the Sponsor of any serious adverse event
or unanticipated adverse effect occurring during the Study, or subsequent to the
completion or termination of the Study, that becomes known to him.


 
D.
INTERVAL AND FINAL STUDY REPORTS

 
During the course of the Study, the Investigator shall provide the Sponsor with
quarterly interval reports (to be provided within thirty (30) days of the end of
each quarter with respect to such quarter) including copies of patient case
report forms. The Investigator will deliver a final written Study report to the
Sponsor within 6 months from the Study’s completion.
 
5.
COMPENSATION FOR STUDY

 
The Sponsor will pay compensation to the Institution for the performance of the
Study as set forth in Schedule C hereto.

 
4

--------------------------------------------------------------------------------

 
 
6.
CONFIDENTIAL INFORMATION



 
A.
Subject to the publication rights set out in section 7 below, the Investigator
and the Institution agree to keep in confidence any written information
expressly marked as “confidential” that is forwarded by the Sponsor to the
Investigator or the Institution for purpose of the Study (or such oral
information which is clearly defined as confidential upon its disclosure); or
(b) information that comprises the Proprietary Data of the Sponsor as defined in
section 8 hereto (the information described in clauses (a) and (b) above being
collectively the “Confidential Information”). However, the obligation of
non-disclosure and non-use shall not apply to the following:

 
 
(1)
Information that is or becomes publicly available other than as a result of
disclosure by the Investigator or the Institution;

 
 
(2)
Information that the Institution can demonstrate based in records is already
independently known by the Investigator, or employees of the Institution and/or
the HMO, prior to its disclosure; or

 
 
(3)
Information that the Institution can demonstrate based in records was
independently developed by employees of the Institution or of HMO who have not
been exposed to the Confidential Information;

 
 
(4)
Information at or after such time that the Institution can demonstrate based in
records that the same is disclosed on a non confidential basis to the
Investigator or the Institution or the HMO, or their employees, by a third
party; or

 
 
(5)
Information that the disclosure thereof is required under any law, court writ or
any competent authority. However, if the Investigator and/or the Institution are
legally required to disclose any Confidential Information to a court or
governmental authority, prompt written notice thereof shall be given to the
Sponsor.

 
 
B.
The obligations of non-disclosure hereunder shall continue for 3 years after the
termination of this Agreement for any reason whatsoever.

 
 
C.
At the request of the Sponsor, the Investigator or the Institution, as the case
may be, will return to the Sponsor all copies or other manifestations of
Confidential Information that may be in the possession of the Investigator or
the Institution, except for materials that have to be retained by the
Investigator or the Institution as aforementioned and subject further to Section
4(B) hereto.


 
5

--------------------------------------------------------------------------------

 

 
D.
Confidentiality of Medical Records. Sponsor, Investigator, and Institution
understand, acknowledge and agree that they share the common goal of securing
all individually identifiable health information and according that information
the highest possible degree of confidentiality and protection from disclosure;
accordingly, all individually identifiable health information shall at all times
be treated as confidential by the parties in accordance with all federal, state
and local laws, rules and regulations governing the confidentiality and privacy
of individually identifiable health information as applicable, including, but
not limited to, the Health Insurance Portability and Accountability Act of 1996
(“HIP AA”) and any regulations and official guidance promulgated thereunder, as
well as the Israeli Patient’s Rights Law, 1996 (the “PR Law”), the Israeli
Protection of Privacy Law, 1981 (the “PP Law”) and any regulations and rules
promulgated thereunder, and the parties agree to take such additional steps
and/or to negotiate such amendments to this Agreement as may be required to
ensure that the parties are and remain in compliance with the HIP AA regulations
and official guidance, as well as the PR and PP Laws and any regulations and
rules promulgated thereunder. It is hereby agreed that any undertaking of the
Institution and/or Investigators hereunder whatsoever is subject to any
restrictions and/or limitations deemed necessary by the Institution and/or
Investigators in their sole discretion, to comply with the above provisions. It
is hereby made expressly clear that no patient identifiable information will be
provided, or made available, to the Sponsor or any party acting on its behalf,
without the express written consent of the patient.

 
7.
PUBLICATIONS

 
 
A.
Notwithstanding anything contained herein to the contrary, the Investigator
and/or Institution may publish the results of the Study in scientific
publications, provided that the Investigator and/or Institution have notified
the Sponsor of their intent to publish and have received the consent of the
Sponsor as set forth in Sub-Section B below. The Investigator and/or Institution
and the Sponsor shall be listed as co-authors on said publication. Any said
scientific publication will not contain the Sponsor’s Confidential Information
without the Sponsor’s prior written approval, which for the purpose of this
section shall not include the Study results.

 
 
B.
The Investigator will provide Sponsor with a copy of any proposed publication or
presentation materials (“Material”) and a written notice of intent (on behalf of
the Investigator or any Study staff at the Institution) to publish or present
the Material at least 45 days prior to the scheduled presentation or publication
submission date (the “Evaluation Period”), during which Sponsor shall inform the
Investigator and the Institution if (i) it wishes to seek patent protection for
any such Material, and (ii) if any such material contains New IP that is not
patentable that is supported by an Israeli patent attorney opinion (“New Trade
Secrets”). If the Sponsor does not so notify the Investigator within the
Evaluation Period, the Sponsor shall be deemed to have given its consent to
publication of the Material. If the Sponsor so notifies the Investigator within
the Evaluation Period, (i) the material shall be edited to remove the New Trade
Secrets, if any, and (ii) the Sponsor shall have an additional sixty (60) days,
beginning from the end of the Evaluation Period to prepare and submit any patent
application it wishes or achieve an Israeli patent attorney opinion that New IP
is not patentable, and after such time, Investigator and/or Institution shall be
free to publish the Material, other than New Trade Secrets subject to the
limitations contained herein.


 
6

--------------------------------------------------------------------------------

 

 
C.
Notwithstanding anything to the contrary herein, the Sponsor shall not use the
names of the Institution, HMO or the Investigator and shall not disclose their
involvement in the Study or the Products without the Institution’s prior written
approval, all except for (a) references to publications which are already in the
public domain at the time of publication and (b) applications for regulatory
approvals to official authorities, and (c) as requested by regulatory
authorities or as required by law or applicable regulation or stock exchange
rule and/or regulation. Subject to the foregoing, the Sponsor shall include
appropriate acknowledgement and credit to the Institution, HMO, the Investigator
and their employees in any publication relating to the Study and/or to the
Product in whatever media, including application(s) to official authorities or
presentations to potential investors.

 
8.
INTELLECTUAL PROPERTY

 
 
A.
Intellectual property, including ideas, documents, information, know-how, trade
secrets, reports, analyses, data and inventions (collectively, the “Proprietary
Data”) owned by either Party prior to initiation of the Study shall be owned by
that Party. Proprietary Data generated by the Investigator or the Institution or
their respective employees, agents or contractors, from the performance of the
Study and this Agreement (“New IP”) shall be owned by the Sponsor, and the
Investigator and the Institution will disclose to the Sponsor all such New IP.
For the purpose hereof and for the avoidance of doubt, frozen bone-marrow,
collected by the Investigator and stored in HMO other than for the purpose of
the Work defined in Schedule B hereof, shall be owned by HMO, and in any event
shall not be owned by the Sponsor and shall not be regarded as Sponsor’s
Proprietary Data or as New IP for the purpose hereof.

 
 
B.
The Investigator and the Institution hereby assign and transfer to the Sponsor
all right, title and interest in such Proprietary Data and agree to take all
further acts reasonably required (including without limitation execution of
assignment forms), at the Sponsor’s expense, to convey title in such property to
the Sponsor and/or to assist the Sponsor to perfect and protect such rights.



 
C.
New IP shall not include and Institution and/or the Investigator shall retain
any and all rights, including intellectual property rights, to any inventions,
discoveries and improvements or other technology, whether patentable or not, and
all patent applications or patents based thereon :

 
(i)
conceived or made by HMO employees during the period of the Study which are not
direct result of the implementation of the Study Protocol and/or the Work Plan
as defined in Schedule B; and

 
(ii) 
which are not directly claiming the Product.


 
7

--------------------------------------------------------------------------------

 
 
(“Institution Inventions”)
The Institution shall promptly disclose in writing to the Sponsor the conception
or reduction to practice of the Institution Inventions made or conceived during
and as a result of the Study. In the event of any Institution Inventions,
Sponsor shall have a right of first opportunity, for a period of two months from
notification thereof by the Institution, to negotiate a financial consideration
license to such Institution Inventions, on terms to be agreed between the
Sponsor and the Institution. Failing conclusion of such agreement between the
Sponsor and the Institution, the Institution shall be free to negotiate with
third parties concerning such license.
 
 
D.
Notwithstanding, HMO and Hadasit shall have a perpetual fully paid-up non
exclusive and non-transferable license to use the New IP for non-commercial
purposes solely in connection with processes conducted by the Investigator or
other HMO employees and delegates appointed by HMO prior to initiation of the
Study, which for the avoidance of doubt does not include procedures which are
Sponsor’s Proprietary Data, such as specific protocols for differentiation of
cells.

 
 
E.
Subject to Section 6, nothing contained herein shall prevent Institution and/or
HMO and/or Investigators from using the Proprietary Data for academic research,
non commercial therapeutic and educational purposes only, provided that that
every person or entity making use of the Proprietary Data is explicitly made
aware by the Institution or the Investigator or HMO of the Sponsor’s proprietary
interest therein.

 
9.
TANGIBLE MATERIALS

 
The Sponsor shall provide the Institution and the Investigator free of charge
with all such materials, drugs, accessories and other items as shall be required
for the conduct of the Study including, without limitation, the Product
processed and delivered for the purpose of the Study pursuant to Schedule B. It
is being clarified, however, that any use of any drugs under the Study shall
only be made via HMO’s internal pharmacy and shall be subjected to its
procedures. Upon completion of the Study or termination of this Agreement, the
Investigator shall promptly return, at the Sponsor’s expense, all unused
compounds, drugs, devices and other related materials.
 
10.
INDEMNIFICATION, INSURANCE, LIMITED LIABILITIES

 
 
A.
The Sponsor shall defend, indemnify and hold harmless the Investigator, the
Institution, HMO and any of their employees, agents or contractors (collectively
the “Indemnitees”) promptly upon their first demand from and against any loss,
damage, liability and expense (including legal fees, arising out of or resulting
from the performance of the Study and/or from the direct or indirect use, sale
or manufacture by the Sponsor of the Study and/or the Study results and /or of
products incorporating or involving such results and, without limitation to the
foregoing, from or against product liability claims or claims regarding third
party’s intellectual properly rights; provided however:


 
8

--------------------------------------------------------------------------------

 
 
 
(1)
that the Sponsor’s indemnification obligations under this Section shall be
proportionately reduced to the extent the loss was caused or increased by the
negligence or willful misconduct of an Indemnitee (but only to the extent that
such demands, claims, or judgments are due to the negligence or willful
malfeasance of the Indemnitees);

 
 
(2)
that the Sponsor is notified in writing as soon as practicable under the
circumstances of any complaint or claim potentially subject to indemnification;

 
 
(3)
the Indemnitees give the Sponsor all reasonable cooperation in the defense of
the claims subject to Sponsor proving Indemnitees with legal defense within the
specified defense periods under Israeli law.

 
 
(4)
the Indemnitees do not settle any claim or compromise any defense thereof
without the consent of the Sponsor, which will not be unreasonably withheld and
subject to Sponsor proving Indemnitees with legal defense within the specified
defense periods under Israeli law. Sponsor may admit fault on behalf of the
Indemnitees only subject to written approval of the Institution, which shall not
be unreasonably withheld.

 
 
 
B.
The Indemnitees shall be entitled, at their sole discretion, to either (i)
instruct the Sponsor to assume defense of any litigation or other legal
procedure which entitles them to indemnification under this Agreement, in which
case the Indemnitees shall be entitled to approve the choice of the legal
counsel of the Sponsor, such approval shall not be unreasonably withheld, or
(ii) to manage their defense themselves, in which case the Sponsor shall be
responsible to any legal expenses (including reasonable attorney fees) stemming
from such procedure and the results thereof.

 
 
C.
The Sponsor shall reimburse Institution for reasonable and necessary medical
expenses incurred by Study Subjects as a direct result of the treatment of
adverse reactions resulting from the administration of the Product and/or Study
drugs and/or devices or procedures performed in accordance with the Protocol,
provided such expenses are not covered by the Study Subject’s medical or
hospital insurance coverage and are in no way attributable to the negligence or
misconduct of any agent or employee of the Institution. No other compensation of
any type will be provided by the Sponsor to the Study Subjects.


 
9

--------------------------------------------------------------------------------

 

 
D.
Without derogating from the aforementioned, the Sponsor warrants and undertakes
that it has purchased, and shall maintain during the entire term of the
Agreement and for all relevant times subsequent thereto (including under
applicable statues of limitation), sufficient insurance coverage for the Study
and for the Sponsor’s liabilities hereunder, including without limitation, for
claims relating to negligence of both Sponsor and of personnel performing the
Study, and for claims relating to product liability, which insurance coverage
shall be satisfactory to the Institution. The Sponsor further undertakes that
HMO, the Institution, the Investigator and their employees will be included as
co-insured in such insurance policy/ies. The insurance shall not be diminished
or cancelled throughout the Study and the subsequent periods (according to the
limitation/obsolescence act). Thirty (30) days prior to such insurance expiry,
Sponsor shall provide the Institution with a policy extension or a new valid
policy. Absence to provide such policy extension or a valid insurance policy
shall entitle to Institution to terminate this Agreement and the Study
immediately and without notice.

 
 
E.
Disclaimer of Warranty. Nothing contained in this Agreement shall be construed
as a warranty by the Institution and the Investigator that the results of the
Study will be useful or commercially exploitable or of any value whatsoever. In
addition, and without derogating from the aforementioned the Institution and the
Investigator disclaim all warranties, either express or implied, with respect to
the Study and any products that incorporate, integrate or are designed based in
whole or part, on the Study results (“Products”), including without limitation
implied warranties of merchantability, efficacy and fitness for a particular
purpose. The entire risk arising out of the production and use of the Study and
the Products and any accompanying materials remains solely with the Sponsor, and
the Sponsor shall be solely responsible for any use of the Work and/or the
Product.

 
 
F.
Limitation on liability. Without derogating from the above, and except in the
event of willful malfeasance or medical malpractice to the Study subjects, if
the Institution or the Investigator are found liable (whether under contract,
tort (including negligence) or otherwise), then the cumulative liability thereof
for all claims whatsoever related to the Study or the Products or otherwise
arising out of this Agreement, shall not exceed a total consideration actually
paid to it by the Sponsor under this Agreement. This limitation of liability is
intended to apply to all claims of the Sponsor without regard to which other
provisions of this Agreement have been breached or have proved ineffective.

 
 
G.
Exclusion of Consequential Damages. Neither party shall be liable (whether under
contract, tort (including negligence) or otherwise) to the other party, or any
third party for any indirect, incidental or consequential damages, including,
without limitation, any loss or damage to business earnings, lost profits or
goodwill and lost or damaged data or documentation, suffered by any person,
arising from and/or related with and/or connected to this agreement even if such
party is advised of the possibility of such damages.


 
10

--------------------------------------------------------------------------------

 
 
11.
TERM AND TERMINATION

 
 
A.
This Agreement shall become effective upon its execution by both parties and
shall be in effect during the entire period of the Study as set forth in
Schedule A hereto, unless terminated by the parties as set forth herein.

 
 
B.
Hadasit and the Sponsor may either terminate this Agreement upon the filing by
any person of a petition for the winding-up or liquidation or the appointment of
a receiver on most of the assets of the terminated party, if petition has not
been withdrawn or dismissed within 21 days of its filing. In addition, each
party may terminate this Agreement without further notice in case the terminated
party has breached this Agreement and did not cure such breach within 21 days of
delivery of a written notice from the non-defaulting party. The Sponsor may
terminate this Agreement without prior notice as set in Section 1 (B) hereto.

 
 
C.
In addition, this Agreement may be terminated by cither Hadasit or the Sponsor
for any other reason upon 60 days written notice. If Hadasit terminates this
Agreement pursuant to this Sub-Section, it shall not be automatically entitled
to all costs and non-cancelable commitments incurred prior such termination
pursuant to Sub-Section 11D hereof.

 
From the Effective Date and during the Term, as defined in the GMP Lab Agreement
(Schedule B), this Agreement shall terminate upon termination of GMP Lab
Agreement (Schedule B).
 
 
D.
In the event of termination, the Sponsor shall reimburse the Institution for all
costs and non-cancelable commitments incurred until the date of termination with
regard to the performance of this Agreement.

 
 
E.
Subject to Sub-Section D above, upon termination of this Agreement, the
Investigator and the Institution shall return to the Sponsor any funds not
expended or irrevocably committed prior to the effective termination date.

 
 
F.
The Sponsor shall be obliged notwithstanding the termination of this Agreement
for any reason to continue supplying any material and drug supplied by the
Sponsor and used in the Study, and the Institution and the Investigator shall
continue to provide supportive treatment to Study subjects who have begun to
receive treatment with the Product as defined by the Investigator, in each case
in order to comply with applicable laws and regulations and/or to avoid injury
or harm to the Study subjects.


 
11

--------------------------------------------------------------------------------

 

 
G.
Termination of this Agreement by either party shall not affect the rights and
obligations of the parties accrued prior to the effective date of the
termination. The rights and duties under Sections 4, 6, 7, 8, 10, 14, and 16
will survive the termination or expiration of this Agreement.

 
12.
CHANGES TO THE PROTOCOL

 
Any amendment or modification of the Protocol must be agreed upon (such
agreement not to be unreasonably withheld) by both the Investigator and the
Sponsor and documented in writing and approved by the Committee, however any
such change shall not exempt the Sponsor of its liabilities and responsibilities
hereunder including adaptation to the Consideration paid by the Sponsor to the
Institution as set under Schedule C hereto.
 
13.
ASSIGNMENTS

 
This Agreement, and the rights and obligations hereunder, may not be assigned by
any party hereto without the express written consent of the other parties, which
shall not be unreasonably withheld.
 
14.
APPLICABLE LAW

 
This Agreement shall be governed by and construed in accordance with the laws of
Israel. The competent courts in Jerusalem shall have exclusive jurisdiction over
any dispute that may arise with respect to this Agreement.
 
15.
INDEPENDENT CONTRACTORS

 
Each party hereto (including the Investigator) is an independent contractor.
Nothing contained herein shall be construed as forming employee-employer
relations between the Sponsor’s employees and the Institution or HMO or between
the Institution’s and HMO’s employees (including the Investigator) and the
Sponsor.
 
16. 
NOTICES

 
All notices required or permitted to be given under the Agreement shall be sent
as follows:
 
If to the Sponsor:
 
BrainStorm Cell Therapeutics
12 Basel Street
Petah-Tikva 49001
Attention: C.E.O.

 
12

--------------------------------------------------------------------------------

 
 
If to the Institution or to the Investigator:
 
Hadasit Medical Research Services And Development Ltd
POB 12000 Jerusalem 91120 Israel
Attention: VP Finance & Contracts
 
17.
ENTIRE AGREEMENT

 
This Agreement represents the entire understanding of the parties with respect
to the subject matter hereof. In the event of any inconsistency between this
Agreement and the Protocol, the terms of this Agreement shall govern. The
invalidity or unenforceability of any term or provision of this Agreement shall
not affect the validity or enforceability of any other term or provision hereof.
This Agreement may be amended only by a written document signed by Hadasit and
the Sponsor. The Investigator’s signature shall only be required with respect to
changes that cast further liabilities on the Investigator that are not already
included hereunder.
 
[Signatures appear on the following page]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the date first set forth above.
 
Brainstorm Cell Therapeutics Ltd.


By: 
/s/ Rami Efrati
 
Name: 
Rami Efrati
 
Title:
CFO
 
Date:
February 17, 2010

 
Prof. Dimitrios Karussis


/s/ Dimitrios Karussis
February 17, 2010
[signature]
 

 
HADASIT MEDICAL RESEARCH SERVICES AND DEVELOPMENT LTD


By: 
/s/ Illegible
 
Name: 
   
Title:
   
Date:
 

 
 
14

--------------------------------------------------------------------------------

 